OPINION
SCHNEIDER, Chief Justice.
Appellant, Anthony Franklin, was charged in separate indictments with the felony offenses of escape from custody and possession with intent to deliver more than four but less than 200 grams of cocaine. Each indictment contained allegations of two prior felony convictions. The jury found appellant guilty of felony escape and the lesser included offense of possession of more than four and less than 200 grams of cocaine. The trial court assessed punishment at 35 years in prison. We affirm.

*781
Facts

On December 6, 1995, a confidential informant notified Houston Police Officers P.J. Fuller and Kenneth Kalka that appellant was selling cocaine from his blue Oldsmobile automobile, and that he was concealing the cocaine in the car’s windshield wiper fluid container. Officer Kalka recognized appellant because he had observed appellant driving the described vehicle on several occasions over the previous six months. Moreover, the officers knew from a previous routine traffic stop that appellant did not have a driver’s license.
The next evening, the officers saw appellant and stopped him for making a left turn without signalling, a traffic offense under Tex. TraNsp. Code Ann. § 545.104 (Vernon Pamph.1998). They stopped appellant, who had neither a driver’s license nor proof of liability insurance, and a computer check revealed the existence of municipal court warrants for his arrest; therefore, the officers arrested appellant.
In the course of conducting an inventory of appellant’s vehicle, Fuller looked inside the windshield wiper fluid container and discovered a plastic bag containing one-half of a “cookie” of crack cocaine.1 After field testing the cocaine, the officers then informed appellant that he was under arrest for possession of a controlled substance.
After driving approximately two blocks, the officers realized that they had not handcuffed appellant; therefore, they stopped in a vacant lot to secure appellant. After telling appellant the reason for stopping, Officer Kalka got out of the car and opened one of the patrol car’s back doors. At that time, appellant pushed Officer Kalka and attempted to flee. Officer Kalka, grabbed appellant and struck him with an expandable baton; however, appellant ran towards his friend’s house, but eventually fell to the ground and was handcuffed.

Motion to Suppress

In point of error two, appellant contends the trial court erred in overruling his motion to suppress evidence obtained in the search of the vehicle’s windshield wiper container because the evidence was obtained without a search warrant and without probable cause. We disagree.
The basis for the trial court’s decision to deny the motion is not included in the record; however, if the trial court’s decision is correct on any theory of law applicable to the case, it will not be disturbed. See Calloway v. State, 743 S.W.2d 645, 652 (Tex.Crim. App.1988); McLish v. State, 916 S.W.2d 27, 31 (Tex.App.—Houston [1st Dist.] 1995, pet. ref'd). “To determine whether the trial court abused its discretion, the evidence is viewed in the light most favorable to the ruling.” Santos v. State, 822 S.W.2d 338, 339 (Tex.App.—Houston [1st Dist.] 1992, pet. ref'd). The trial judge is the “sole fact finder at a hearing on the motion to suppress evidence and may choose to believe or disbelieve any or all of the witnesses’ testimony.” Johnson v. State, 803 S.W.2d 272, 287 (Tex.Crim.App. 1990); McLish, 916 S.W.2d at 31.
All arrests or searches without valid warrants are unreasonable unless shown to be within one of the exceptions to the rule that an arrest or a search must rest upon a valid warrant. Wilson v. State, 621 S.W.2d 799, 803-804 (Tex.Crim.App.1981). A valid exception must exist, and the burden is on the State to show that a warrantless arrest or search comes within a valid exception to the above general rule of exclusion. Id. at 804. One valid exception to the rule that a search must rest upon a warrant is the automobile exception, which, in essence, provides that a law enforcement officer may conduct a warrantless search of a motor vehicle if he has probable cause to believe the vehicle contains evidence of a crime. Carroll v. United States, 267 U.S. 132, 155-56, 45 S.Ct. 280, 286, 69 L.Ed. 543 (1925); Powell v. State, 898 S.W.2d 821, 827 (Tex.Crim.App.1994); see also Ackenback v. State, 794 S.W.2d 567, 572 (Tex.App.—Houston [1st Dist.] 1990, pet. ref'd). As long as there is a “substantial basis” in the record to support *782the trial court’s ruling of probable cause, it is impervious to reversal. State v. Carter, 915 S.W.2d 501, 504 (Tex.Crim.App.1996). We must review the totality of the circumstances to determine whether such a “substantial basis” exists. Illinois v. Gates, 462 U.S. 213, 238-39, 103 S.Ct. 2317, 231-32, 76 L.Ed.2d 527 (1983); Eisenhauer v. State, 754 S.W.2d 159, 164 (Tex.Crim.App.1988).
In this case, the information provided by the confidential informant gave the officers probable cause to believe that cocaine could be found in appellant’s vehicle. In fact, less than 24 hours before the officers arrested appellant, the informant advised the officers that appellant was selling narcotics from his vehicle and that he “was keeping it in the windshield wiper container under the hood.” The informant’s tip to the police described an unusual location of the cocaine, 1.e., in the windshield wiper fluid container, giving rise to an inference that the informant had a basis for his information. Furthermore, the arresting officer testified that the informant had provided accurate information on two previous occasions.2 The informant also described the vehicle appellant was in, and the description coincided with the officers’ knowledge of appellant’s vehicle. Viewing the totality of the circumstances, the tip of the informant was a “substantial basis” to support the trial court’s ruling of probable cause. See Jones v. State, 640 S.W.2d 918, 920 (Tex.Crim.App.1982) (tip of informant, who had provided true and correct information on two previous occasions and had given highly detailed description of appellant and location of drugs, was sufficient to establish probable cause); Vasquez v. State, 699 S.W.2d 294, 295 (Tex.App. — Houston [14th Dist.] 1985, no pet.) (probable cause established by the detailed and comprehensive nature of the informant’s tip).
We overrule point of error two.
The discussion of the remaining points of error does not meet the criteria for publication, Tex.R.App. P. 47, and is, thus, ordered not published. The trial court’s judgment is affirmed.

. The police laboratory later tested the cookie and found that it consisted of 12.3 grams of 48 percent pure cocaine.


. The dissenting opinion recognizes one previous instance in which the tip was accurate, but does not recognize the other instance. We disagree with the dissenting opinion because a tip need not result in a conviction to be accurate. As long as it amounts to a sufficient basis to arrest a person, we consider that the officer regarded it as accurate.